Exhibit 10.2

 

AMENDMENT NO. 15

 

Amendment No. 15 to Subordinated Delayed Draw Credit Agreement (this
“Amendment”), dated as of March 30, 2009, among FirstCity Financial Corporation
(the “Borrower”) and the financial institutions (each a “Lender” and
collectively, the “Lenders”) party to that certain Subordinated Delayed Draw
Credit Agreement, dated as of September 5, 2007 (as heretofore amended or
otherwise modified, the “Loan Agreement”), among the Borrower, the Lenders and
BoS(USA) Inc., as Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that certain amendments set forth herein be
made to the Agreement to reflect certain agreements the Lenders and the Borrower
have reached; and

 

WHEREAS, subject to the terms and conditions contained below, the Agent and the
Lenders are willing so to amend the Agreement;

 

NOW, THEREFORE, it is agreed:

 


1.                                       DEFINITIONS.  ALL TERMS USED HEREIN
WHICH ARE DEFINED IN THE AGREEMENT (INCLUDING, TO THE EXTENT ANY SUCH TERMS ARE
TO BE ADDED OR AMENDED BY THIS AMENDMENT, AS IF SUCH TERMS WERE ALREADY ADDED OR
AMENDED BY THIS AMENDMENT, UNLESS THE CONTEXT SHALL OTHERWISE INDICATE) SHALL
HAVE THE SAME MEANINGS WHEN USED HEREIN UNLESS OTHERWISE DEFINED HEREIN.  ALL
REFERENCES TO SECTIONS IN THIS AMENDMENT SHALL BE DEEMED REFERENCES TO SECTIONS
IN THE AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


2.                                       EFFECT OF AMENDMENT.  AS USED IN THE
AGREEMENT (INCLUDING ALL EXHIBITS THERETO), THE NOTES AND THE OTHER LOAN
DOCUMENTS AND ALL OTHER INSTRUMENTS AND DOCUMENTS EXECUTED IN CONNECTION WITH
ANY OF THE FOREGOING, ON AND SUBSEQUENT TO THE AMENDMENT CLOSING DATE (AS
HEREINAFTER DEFINED), ANY REFERENCE TO THE AGREEMENT SHALL MEAN THE AGREEMENT AS
AMENDED HEREBY.


 


3.                                       AMENDMENTS.  THE AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)                                  ANNEX I.  ANNEX I TO THE AGREEMENT IS
AMENDED AS FOLLOWS:


 


(I)                                     BY RESTATING IN ITS ENTIRETY AS OF
DECEMBER 31, 2008 THE DEFINITION OF “INDEBTEDNESS” THEREIN TO READ AS FOLLOWS:


 


“INDEBTEDNESS” SHALL MEAN, WITH RESPECT TO ANY PERSON (WITHOUT DUPLICATION):
(I) ALL OBLIGATIONS ON ACCOUNT OF MONEY BORROWED BY, OR CREDIT EXTENDED TO OR ON
BEHALF OF, OR FOR OR ON ACCOUNT OF DEPOSITS WITH OR ADVANCES TO, SUCH PERSON;
(II) ALL OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES,  NOTES OR
SIMILAR INSTRUMENTS; (III) ALL OBLIGATIONS OF SUCH PERSON FOR THE DEFERRED
PURCHASE PRICE OF PROPERTY OR SERVICES OTHER THAN TRADE PAYABLES

 

1

--------------------------------------------------------------------------------



 


INCURRED IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS CUSTOMARY IN THE TRADE;
(IV) ALL OBLIGATIONS SECURED BY A LIEN ON PROPERTY OWNED BY SUCH PERSON (WHETHER
OR NOT ASSUMED); AND ALL OBLIGATIONS OF SUCH PERSON UNDER CAPITALIZED LEASES
(WITHOUT REGARD TO ANY LIMITATION OF THE RIGHTS AND REMEDIES OF THE HOLDER OF
SUCH LIEN OR THE LESSOR UNDER SUCH CAPITALIZED LEASE TO REPOSSESSION OR SALE OF
SUCH PROPERTY); (V) THE FACE AMOUNT OF ALL LETTERS OF CREDIT ISSUED FOR THE
ACCOUNT OF SUCH PERSON AND, WITHOUT DUPLICATION, THE UNREIMBURSED AMOUNT OF ALL
DRAFTS DRAWN THEREUNDER, AND ALL OTHER OBLIGATIONS OF SUCH PERSON ASSOCIATED
WITH SUCH LETTERS OF CREDIT OR DRAWS THEREON; (VI) ALL OBLIGATIONS OF SUCH
PERSON IN RESPECT OF ACCEPTANCES OR SIMILAR OBLIGATIONS ISSUED FOR THE ACCOUNT
OF SUCH PERSON; (VII) ALL OBLIGATIONS OF SUCH PERSON UNDER A PROJECT FINANCING
OR SIMILAR ARRANGEMENT; (VIII) ALL OBLIGATIONS OF SUCH PERSON UNDER ANY INTEREST
RATE OR CURRENCY PROTECTION AGREEMENT, INTEREST RATE OR CURRENCY FUTURE,
INTEREST RATE OR CURRENCY OPTION, INTEREST RATE OR CURRENCY SWAP OR CAP OR OTHER
INTEREST RATE OR CURRENCY HEDGE AGREEMENT; AND (IX) ALL OBLIGATIONS AND
LIABILITIES WITH RESPECT TO UNFUNDED VESTED BENEFITS UNDER ANY “EMPLOYEE BENEFIT
PLAN” OR WITH RESPECT TO WITHDRAWAL LIABILITIES INCURRED UNDER ERISA BY BORROWER
OR ANY ERISA AFFILIATE TO A “MULTIEMPLOYER PLAN”, AS SUCH TERMS ARE DEFINED
UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974; PROVIDED THAT IN THE
COMPUTATION OF THE RATIO FOR THE FISCAL QUARTERS ENDING DECEMBER 31, 2008 AND
THEREAFTER, TANGIBLE NET WORTH WILL BE ADJUSTED BY DEDUCTING NON-CONTROLLING
INTERESTS IN SUBSIDIARIES FROM LIABILITIES AND ADDING NON-CONTROLLING INTERESTS
IN SUBSIDIARIES TO EQUITY CONSISTENT WITH GAAP FOR FISCAL QUARTERS ENDING AFTER
DECEMBER 31, 2008.


 


(II)                                  BY RESTATING IN ITS ENTIRETY AS OF
DECEMBER 31, 2008 THE DEFINITION OF “TANGIBLE NET WORTH” THEREIN TO READ AS
FOLLOWS:


 


“TANGIBLE NET WORTH”, AT ANY TIME, SHALL MEAN THE TOTAL OF SHAREHOLDERS’ EQUITY
(INCLUDING CAPITAL STOCK (BOTH COMMON AND PREFERRED), ADDITIONAL PAID—IN CAPITAL
AND RETAINED EARNINGS AFTER DEDUCTING TREASURY STOCK OF A PERSON), LESS THE SUM
OF THE TOTAL AMOUNT OF ANY INTANGIBLE ASSETS, WHICH, FOR PURPOSES OF THIS
DEFINITION, SHALL INCLUDE, WITHOUT LIMITATION, GENERAL INTANGIBLES AND, IF
APPLICABLE, ALL ACCOUNTS RECEIVABLE NOT INCURRED IN THE ORDINARY COURSE OF
BUSINESS FROM ANY AFFILIATE OF SUCH PERSON OR ANY LOANS TO DIRECTORS OR OFFICERS
OF ANY AFFILIATE OF SUCH PERSON, UNAMORTIZED DEFERRED CHARGES AND GOOD WILL, ALL
AS DETERMINED IN ACCORDANCE WITH GAAP, PROVIDED THAT IN THE COMPUTATION OF
TANGIBLE NET WORTH FOR THE FISCAL QUARTERS ENDING DECEMBER 31, 2008 AND
THEREAFTER, THE DEFINITION IS AMENDED TO ADD TO EQUITY THE NON-CONTROLLING
INTERESTS IN SUBSIDIARIES CONSISTENT WITH GAAP FOR FISCAL QUARTERS ENDING AFTER
DECEMBER 31, 2008.


 


4.                                       REPRESENTATIONS.  IN ORDER TO INDUCE
THE AGENT AND THE LENDERS TO EXECUTE THIS AMENDMENT, THE BORROWER HEREBY
REPRESENTS, WARRANTS AND COVENANTS TO THE AGENT AND THE LENDERS AS OF THE DATE
HEREOF AND (IF DIFFERENT) AS OF THE AMENDMENT CLOSING DATE (WHICH
REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL SURVIVE THE EXECUTION, DELIVERY
AND EFFECTIVENESS OF THIS AMENDMENT) AS FOLLOWS:

 

2

--------------------------------------------------------------------------------



 


(A)                                  NO DEFAULT OR EVENT OF DEFAULT EXISTS NOR,
AFTER GIVING EFFECT TO THE CONSENTS CONTAINED HEREIN, WILL ANY DEFAULT OR EVENT
OF DEFAULT ARISE.


 


(B)                                 EACH REPRESENTATION AND WARRANTY MADE BY THE
BORROWER IN THE LOAN DOCUMENTS IS TRUE AND CORRECT.


 


(C)                                  THE EXECUTION AND DELIVERY OF THIS
AMENDMENT BY THE BORROWER AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.


 


(D)                                 THIS AMENDMENT IS THE LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS
SUBJECT, AS TO ENFORCEABILITY, TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION AND SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


(E)                                  NO MATERIAL ADVERSE CHANGE HAS OCCURRED
SINCE NOVEMBER 12, 2004.


 


5.                                       EFFECTIVENESS.  THIS AMENDMENT SHALL
BECOME EFFECTIVE AS OF THE DATE HEREOF WHEN EACH OF THE FOLLOWING CONDITIONS
(THE FIRST DATE ON WHICH ALL SUCH CONDITIONS HAVE BEEN SO SATISFIED (OR WAIVED)
IS HEREIN REFERRED TO AS THE “AMENDMENT CLOSING DATE”) HAS BEEN FULFILLED TO THE
SATISFACTION OF THE AGENT (OR WAIVED BY THE AGENT IN ITS SOLE DISCRETION).


 


(A)                                  SIGNED COPIES.  THE BORROWER, THE LENDERS
AND THE AGENT SHALL HAVE EXECUTED A COPY HEREOF AND DELIVERED THE SAME TO THE
AGENT AT 1095 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK 10036 (ATTENTION:  LOAN
ADMINISTRATION) OR SUCH OTHER PLACE DIRECTED BY THE AGENT.


 


(B)                                 NO CHANGE.  ON THE AMENDMENT CLOSING DATE,
BOTH BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AMENDMENT TO BE EFFECTIVE ON THE AMENDMENT CLOSING DATE, NO MATERIAL ADVERSE
CHANGE SHALL HAVE OCCURRED SINCE NOVEMBER 12, 2004.


 


(C)                                  GUARANTOR’S CONSENT.  EACH GUARANTOR SHALL
HAVE EXECUTED A CONFIRMING CONSENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
ANNEX A OR OTHERWISE SATISFACTORY TO THE AGENT (A “CONFIRMING CONSENT”), AND
DELIVERED THE SAME TO THE AGENT AT 1095 AVENUE OF THE AMERICAS, NEW YORK, NEW
YORK 10036 (ATTENTION:  LOAN ADMINISTRATION) OR SUCH OTHER PLACE DIRECTED BY THE
AGENT.


 


(D)                                 NO DEFAULTS.  NO DEFAULT OR EVENT OF DEFAULT
SHALL EXIST.


 


(E)                                  ACCURACY OF REPRESENTATIONS.  EACH
REPRESENTATION AND WARRANTY MADE BY THE BORROWER, EACH PRIMARY OBLIGOR, EACH
PORTFOLIO ENTITY, EACH RELATED ENTITY AND EACH OTHER LOAN PARTY IN THE AGREEMENT
AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE AMENDMENT CLOSING DATE WITH THE SAME EFFECT AS THOUGH MADE AT AND AS
OF SUCH DATE (EXCEPT FOR THOSE THAT SPECIFICALLY SPEAK AS OF A PRIOR DATE).


 


6.                                       RATIFICATION AND RELEASE. THE BORROWER
DOES HEREBY REMISE, RELEASE AND FOREVER DISCHARGE THE AGENT AND THE LENDERS AND
EACH OF THEIR RESPECTIVE AFFILIATES, SUCCESSORS, OFFICERS,

 

3

--------------------------------------------------------------------------------



 


DIRECTORS, EMPLOYEES, COUNSEL AND AGENTS, PAST AND PRESENT, AND EACH OF THEM, OF
AND FROM ANY AND ALL MANNER OF ACTIONS, AND CAUSES OF ACTION, SUITS, DEBTS,
DUES, ACCOUNTS, BONDS, COVENANTS, CONTRACTS, AGREEMENTS, JUDGMENTS, CLAIMS AND
DEMANDS WHATSOEVER IN LAW OR IN EQUITY, WHICH AGAINST THE AGENT, THE LENDERS OR
ANY OF THEIR RESPECTIVE AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES,
COUNSEL OR AGENTS, OR ANY ONE OR MORE OF THEM, THE BORROWER EVER HAD, NOW HAS,
OR HEREAFTER CAN, SHALL OR MAY HAVE FOR OR BY REASON OF ANY CAUSE, MATTER OR
THING THAT OCCURRED OR DID NOT OCCUR ON OR PRIOR TO THE AMENDMENT CLOSING DATE
WITH RESPECT TO THE LOAN AGREEMENT, THIS AMENDMENT OR ANY SECURITY DOCUMENT OR
OTHER LOAN DOCUMENT, ANY PREVIOUS VERSION HEREOF OR THEREOF OR ANY PROPOSED
AMENDMENT OR WAIVER HEREOF OR THEREOF.


 


7.                                       LIMITED NATURE OF AMENDMENTS AND
CONSENT.  THE AMENDMENTS AND CONSENT SET FORTH HEREIN ARE LIMITED PRECISELY AS
WRITTEN AND SHALL NOT BE DEEMED TO (A) BE A CONSENT BY THE AGENT OR THE LENDERS
TO ANY WAIVER OF, OR MODIFICATION OF, ANY OTHER TERM OR CONDITION OF THE
AGREEMENT, OR ANY OF THE DOCUMENTS REFERRED TO IN ANY OF THE FOREGOING OR
(B) PREJUDICE ANY RIGHT OR RIGHTS WHICH ANY OF THE LENDERS OR THE AGENT MAY NOW
HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE AGREEMENT, OR ANY
OF THE DOCUMENTS REFERRED TO IN ANY OF THE FOREGOING.  EXCEPT AS EXPRESSLY
AMENDED HEREBY, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT.


 


8.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.


 


9.                                       JURISDICTION, WAIVER OF JURY TRIAL. 
THE BORROWER HEREBY AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT WITH
RESPECT TO THIS AMENDMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK CITY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AS THE AGENT OR ANY LENDER MAY ELECT, AND, BY EXECUTION AND
DELIVERY HEREOF, THE BORROWER ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, UNLESS WAIVED IN WRITING BY THE AGENT AND THE MAJORITY
LENDERS.  EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS
OF THE BORROWER, ANY AFFILIATE OF THE BORROWER, THE AGENT OR ANY LENDER.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDER ENTERING INTO
THIS AMENDMENT.

 

4

--------------------------------------------------------------------------------



 


10.                                 HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE
VARIOUS PROVISIONS OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT BE DEEMED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE
PROVISIONS HEREOF.


 


11.                                 WRITINGS ONLY.  BORROWER HEREBY ACKNOWLEDGES
AND AGREES THAT NO TERM OR PROVISION OF THE AGREEMENT, THE NOTES OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE CHANGED, WAIVED, SUPPLEMENTED OR OTHERWISE MODIFIED
VERBALLY, BUT ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE RELEVANT PARTIES,
AS FURTHER PROVIDED IN SECTION 12.2 OF THE CREDIT AGREEMENT.


 


12.                                 ENTIRE AGREEMENT.  THIS AMENDMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE MATTERS COVERED HEREBY AND THEREBY AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


 


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 


13.                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND BY THE DIFFERENT PARTIES ON THE SAME
OR SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.  TELECOPIED SIGNATURES HERETO AND TO THE CONFIRMING CONSENT
SHALL BE OF THE SAME FORCE AND EFFECT AS AN ORIGINAL OF A MANUALLY SIGNED COPY.


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first shown and to be effective as of the date first set forth above.

 

 

BoS(USA) Inc., as Agent and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

[Signature Page to Amendment No. 15]

 

5

--------------------------------------------------------------------------------


 

Annex A

 

CONFIRMING CONSENT

 

Reference is hereby made to the foregoing Amendment No. 15 (the “Amendment”) to
the Subordinated Delayed Draw Credit Agreement dated as of March 30, 2009 among
the Borrower, the Lenders and the Agent (said agreement, as from time to time
amended or otherwise modified, the “Agreement”).

 

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

 


(A)           ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
REMAIN IN FULL FORCE AND EFFECT; AND


 


(B)           ITS CONSENT AND ACKNOWLEDGEMENT HEREUNDER IS NOT REQUIRED UNDER
THE TERMS OF SUCH LOAN DOCUMENTS AND ANY FAILURE TO OBTAIN ITS CONSENT OR
ACKNOWLEDGMENT IN CONNECTION HEREWITH OR WITH ANY SUBSEQUENT CONSENT, WAIVER OR
AMENDMENT TO THE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WILL NOT AFFECT
THE VALIDITY OF ITS OBLIGATIONS UNDER THE AFORESAID LOAN DOCUMENTS OR ANY OTHER
LOAN DOCUMENT, AND THIS CONSENT AND ACKNOWLEDGEMENT IS BEING DELIVERED FOR
PURPOSES OF FORM ONLY.


 

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Agreement. This Consent is dated as of the Amendment Closing Date (as
defined in the Amendment).

 

 

FIRSTCITY COMMERCIAL CORPORATION

 

 

 

 

By:

 

 

 

Name: James C. Holmes

Title: Executive Vice President

 

 

 

 

FC CAPITAL CORP.

 

 

 

 

By:

 

 

 

Name: James C. Holmes

Title: Executive Vice President

 

 

 

 

FIRSTCITY CONSUMER LENDING CORPORATION

 

 

 

 

By:

 

 

 

Name: James C. Holmes

Title: Executive Vice President

 

 

--------------------------------------------------------------------------------


 

FIRSTCITY EUROPE CORPORATION

 

 

 

 

By:

 

 

 

Name: James C. Holmes

Title: Executive Vice President

 

 

 

 

FIRSTCITY HOLDINGS CORPORATION OF MINNESOTA

 

 

 

 

By:

 

 

 

Name: James C. Holmes

Title: Executive Vice President

 

 

 

 

FIRSTCITY INTERNATIONAL CORPORATION

 

 

 

 

By:

 

 

 

Name: James C. Holmes

Title: Executive Vice President

 

 

 

 

FIRSTCITY MEXICO, INC.

 

 

 

 

By:

 

 

 

Name: James C. Holmes

Title: Executive Vice President

 

 

 

 

FIRSTCITY SERVICING CORPORATION

 

 

 

 

By:

 

 

 

Name: James C. Holmes

Title: Executive Vice President

 

 

 

 

BOSQUE ASSET CORP.

 

 

 

 

By:

 

 

 

Name: James C. Holmes

Title: Executive Vice President

 

 

 

 

BOSQUE LEASING, L.P.

 

 

 

 

By:

 

 

 

Name: James C. Holmes

Title: Executive Vice President

 

 

 

 

BOSQUE LEASING GP CORP.

 

 

 

 

By:

 

 

 

Name: James C. Holmes

Title: Executive Vice President

 

 

2

--------------------------------------------------------------------------------

 